                                                           Case 2:18-cv-01919-RFB-BNW Document 173
                                                                                               172 Filed 09/09/21
                                                                                                         09/08/21 Page 1 of 4



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7          Email: asorenson@swlaw.com
                                                                         bgriffith@swlaw.com
                                                       8                 hcheong@swlaw.com
                                                       9    Attorneys for Defendant Bank of America, N.A.
                                                      10                                UNITED STATES DISTRICT COURT
                                                      11                                        DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           RICHARD ZEITLIN, ADVANCED                        Case No.: 2:18-cv-01919-RFB-BNW
                                                           TELEPHONY CONSULTANTS, MRZ
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           MANAGEMENT, LLC, DONOR                           STIPULATION AND ORDER TO
                                                           RELATIONS, LLC, TPFE, INC., AMERICAN             EXTEND TIME TO FILE RESPONSE
                         LAW OFFICES

                          702-784--5200




                                                      14
                                                           TECHNOLOGY SERVICES, COMPLIANCE                  TO AND REPLY IN SUPPORT OF
                               L.L.P.




                                                      15   CONSULTANTS, CHROME BUILDERS                     PLAINTIFFS’ MOTION TO AMEND
                                                           CONSTRUCTION, INC., and UNIFIED                  AND SUPPLEMENT COMPLAINT, ADD
                                                      16   DATA SERVICES,                                   A PARTY, AND MODIFY THE
                                                                                                            SCHEDULING ORDER
                                                      17                          Plaintiffs,
                                                                                                            (FIRST REQUEST)
                                                      18   v.

                                                      19   BANK OF AMERICA, N.A., and JOHN and
                                                           JANE DOES 1-100,
                                                      20
                                                                                  Defendants.
                                                      21

                                                      22             Pursuant to Local Rules IA 6-1, 7-1, and 7-2, Plaintiffs Richard Zeitlin; Advanced

                                                      23   Telephony Consultants; MRZ Management, LLC; Donor Relations, LLC; TPFE, Inc.; American

                                                      24   Technology Services; Compliance Consultants; Chrome Builders Construction, Inc.; and Unified

                                                      25   Data Services (the “Plaintiffs”) and Defendant Bank of America, N.A. (“BANA”), by and

                                                      26   through their respective undersigned counsel of record, submit this Stipulation and Proposed

                                                      27   Order for a 1-week extension of BANA’s deadline to file its response to Plaintiffs’ Motion to

                                                      28   Amend and Supplement Complaint, Add a Party, and Modify the Scheduling Order (ECF No.


                                                           4851-3759-3338
                                                           Case 2:18-cv-01919-RFB-BNW Document 173
                                                                                               172 Filed 09/09/21
                                                                                                         09/08/21 Page 2 of 4



                                                       1   166) (the “Motion”). The Motion was filed on August 30, 2021 and is not set for hearing. The
                                                       2   Parties request an extension from September 13, 2021, BANA’s current deadline to respond, to
                                                       3   September 20, 2021.
                                                       4             The Parties also request that the deadline for Plaintiffs to file a reply in support of their
                                                       5   Motion be extended to October 7, 2021. Plaintiffs’ deadline to file a reply is currently seven days
                                                       6   after BANA files its response.
                                                       7             This is the Parties’ first request for an extension of the briefing deadlines for the Motion
                                                       8   and is not intended to cause any delay or prejudice to any party. The reason for the extension is to
                                                       9   give the Parties time to evaluate and respond to the arguments set forth in the Motion and
                                                      10   BANA’s response to the Motion.
                                                      11             IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                      12   for BANA to file their response to the Motion is extended to and through September 20, 2021 and
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   the time for Plaintiffs to file their reply in support of the Motion is extended to and through
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14   October 7, 2021.
                               L.L.P.




                                                      15   ///                                        Order
                                                      16   ///
                                                      17   ///
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                              -2-
                                                           4851-3759-3338
                                                           Case 2:18-cv-01919-RFB-BNW Document 173
                                                                                               172 Filed 09/09/21
                                                                                                         09/08/21 Page 3 of 4



                                                       1   IT IS SO STIPULATED.
                                                       2
                                                           Dated: September 8, 2021              Dated: September 8, 2021
                                                       3
                                                           THE BERNHOFT LAW FIRM, S.C.           SNELL & WILMER L.L.P.
                                                       4
                                                             /s/ Daniel James Treuden             /s/ Holly E. Cheong
                                                       5
                                                           Robert G. Bernhoft, Esq.              Amy F. Sorenson, Esq.
                                                       6   Admitted Pro Hac Vice                 Nevada Bar No. 12495
                                                           Wisconsin Bar No. 1032777             Blakeley E. Griffith, Esq.
                                                       7   Thomas E. Kimble, Esq.                Nevada Bar No. 12386
                                                           Admitted Pro Hac Vice                 Holly E. Cheong, Esq.
                                                       8   Illinois Bar No. 6257935              Nevada Bar No. 11936
                                                           Daniel James Treuden, Esq.            3883 Howard Hughes Parkway, Suite 1100
                                                       9                                         Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                                                      10   1402 E. Cesar Chavez Street
                                                           Austin, Texas 78702                   Attorneys for Defendant Bank of America,
                                                      11                                         N.A.
                                                           Joel F. Hansen, Esq.
                                                      12   Nevada Bar No. 1876
             3883 Howard Hughes Parkway, Suite 1100




                                                           Hansen & Hansen, LLC
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           9030 W. Cheyenne Avenue, #210
                         LAW OFFICES




                                                           Las Vegas, Nevada 89129
                          702-784--5200




                                                      14
                               L.L.P.




                                                      15   Attorneys for Plaintiffs
                                                      16
                                                                                                                 Order
                                                      17                                             IT IS SO ORDERED.
                                                      18                                             ____________________________________
                                                      19                                             UNITED STATES MAGISTRATE JUDGE

                                                      20                                                      September 9, 2021
                                                                                                     DATED: ____________________________

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                               -3-
                                                           4851-3759-3338
                                                           Case 2:18-cv-01919-RFB-BNW Document 173
                                                                                               172 Filed 09/09/21
                                                                                                         09/08/21 Page 4 of 4



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2             I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER TO EXTEND TIME TO FILE RESPONSE TO AND REPLY IN SUPPORT
                                                       4   OF PLAINTIFFS’ MOTION TO AMEND AND SUPPLEMENT COMPLAINT, ADD A
                                                       5   PARTY, AND MODIFY THE SCHEDULING ORDER (FIRST REQUEST) with the Clerk
                                                       6   of the Court for the U. S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                       7   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       8             DATED: September 8, 2021
                                                       9
                                                                                                        /s/ Maricris Williams
                                                      10                                               An Employee of Snell & Wilmer L.L.P.

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -4-
                                                           4851-3759-3338
